             Case 2:15-cv-00060-EGS Document 47 Filed 02/18/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

TYRONE SLOWE,                                    :
                                                 :
                                Petitioner,      :          CIVIL ACTION NO. 15-60
                                                 :
        v.                                       :
                                                 :
KENNETH CAMERON, Superintendent                  :
S.C.I. Houtzdale, and THE ATTORNEY               :
GENERAL OF THE STATE OF                          :
PENNSYLVANIA,                                    :
                                                 :
                                Respondents.     :

                                               ORDER

        AND NOW, this 18th day of February, 2021, after considering (1) the petition for writ of

habeas corpus under 28 U.S.C. § 2254 filed by the pro se petitioner (Doc. No. 1), (2) the

petitioner’s memorandum of law in support of his habeas petition (Doc. No. 5), (3) the

respondents’ response in opposition to the habeas petition (Doc. No. 6), (4) the petitioner’s reply

in support of the habeas petition (Doc. No. 7), (5) the respondents’ supplementary response to the

habeas petition (Doc. No. 9), (6) the state court record, (7) United States Magistrate Henry S.

Perkin’s report and recommendation (Doc. No. 40), and (8) the petitioner’s “motion to formally

withdraw,” which the clerk of court docketed on February 16, 2021 (Doc. No. 46); accordingly, it

is hereby ORDERED as follows:

        1.       The clerk of court is DIRECTED to remove this action from civil suspense and

return it to the court’s active docket;
              Case 2:15-cv-00060-EGS Document 47 Filed 02/18/21 Page 2 of 2




         2.        The petitioner’s “motion to formally withdraw” (Doc. No. 46) is GRANTED. 1 The

court’s February 10, 2021 order granting the petitioner an extension of time until March 19, 2021,

to file objections to the report and recommendation (Doc. No. 44) is VACATED;

         3.        The Honorable Henry S. Perkin’s report and recommendation (Doc. No. 40) is

APPROVED and ADOPTED; 2

         4.        The petitioner’s petition for writ of habeas corpus (Doc. No. 1) is DENIED and

DISMISSED;

         5.        The petitioner has not made a substantial showing of the denial of a constitutional

right and is therefore not entitled to a certificate of appealability, 28 U.S.C. § 2253(c)(2); 3 and

         6.        The clerk of court shall mark this case as CLOSED.


                                                                  BY THE COURT:



                                                                  /s/ Edward G. Smith
                                                                  EDWARD G. SMITH, J.




1
  On January 21, 2021, the clerk of court docketed the petitioner’s motion for extension of time to file objections to
the report and recommendation. Doc. No. 43. On February 10, 2021, this court granted the motion and extended the
time for the petitioner to file objections to March 19, 2021. See Feb. 10, 2021 Order at 1, Doc. No. 44.
          At some point prior to the court granting the petitioner’s motion for additional time to file objections, the
petitioner prepared the instant “motion to formally withdraw” and provided it to prison officials for mailing to the
clerk of court. Doc. No. 46. In this document, the petitioner indicates that, inter alia, he wants to withdraw his request
for additional time to file objections and will not be objecting to the report and recommendation. See Mot. to Formally
Withdraw at 1. As the petitioner has indicated that he will not be filing objections, the court grants the motion to
withdraw his request for additional time to file objections.
2
  Since neither party filed objections to Judge Perkin’s report and recommendation, the court need not review the
report before adopting it. Henderson v. Carlson, 812 F.2d 874, 878 (3d Cir. 1987). Nonetheless, “the better practice
is for the district judge to afford some level of review to dispositive legal issues raised by the report.” Id. As such, the
court will review the report for plain error. See Oldrati v. Apfel, 33 F. Supp. 2d 397, 399 (E.D. Pa. 1998) (“In the
absence of a timely objection, . . . this Court will review [the magistrate judge’s] Report and Recommendation for
clear error.” (internal quotation marks omitted)). The court may “accept, reject, or modify, in whole or in part, the
findings or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C). The court has reviewed Judge
Perkin’s report for plain error and has found none.
3
  See Slack v. McDaniel, 529 U.S. 473, 484 (2000) (explaining requirements for obtaining certificate of appealability
under section 2253(c)(2)).


                                                             2
